                                          Case 4:19-cv-01454-HSG Document 86 Filed 04/21/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TATYANA EVGENIEVNA                                 Case No. 19-cv-01454-HSG
                                         DREVALEVA,
                                   8                                                        ORDER REVOKING IN FORMA
                                                        Plaintiff,                          PAUPERIS STATUS
                                   9
                                                 v.
                                  10
                                         UNITED STATES OF AMERICA, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to the April 20, 2021 referral notice from the United States Court of Appeals for

                                  14   the Ninth Circuit, the Court finds that the appeal is frivolous and therefore leave to proceed in

                                  15   forma pauperis on appeal is DENIED and Plaintiff’s in forma pauperis status is REVOKED. See

                                  16   Hooker v. American Airlines, 302 F.3d 1091, 1092 (9th Cir. 2002) (noting that revocation of in

                                  17   forma pauperis status is appropriate where district court finds the appeal to be frivolous). This

                                  18   case remains closed. The Clerk shall transmit a copy of this order to the Court of Appeals.

                                  19

                                  20          IT IS SO ORDERED.

                                  21   Dated: 4/21/2021

                                  22                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  23                                                    United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
